EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2011, 2010, 2009, 2008 and 2007 are as follows: Year Ended December 31, (Amounts in thousands) 2011 2010 2009 2008 2007 Income from continuing operations before income taxes and income from partially owned entities $ 498,984 $ 643,589 $ 26,773 $ 163,983 $ 451,958 Fixed charges 574,457 591,247 666,352 711,784 664,624 Income distributions from partially owned entities 93,635 55,397 30,473 44,690 24,044 Capitalized interest (1,197 ) (864 ) (17,256 ) (63,063 ) (53,648 ) Preferred unit distributions (16,853 ) (18,192 ) (19,658 ) (19,743 ) (19,832 ) Earnings - Numerator $ 1,149,026 $ 1,271,177 $ 686,684 $ 837,651 $ 1,067,146 Interest and debt expense $ 544,015 $ 560,052 $ 617,768 $ 619,298 $ 583,042 Capitalized interest 1,197 864 17,256 63,063 53,648 1/3 of rental expense – interest factor 12,392 12,139 11,670 9,680 8,102 Preferred unit distributions 16,853 18,192 19,658 19,743 19,832 Fixed charges - Denominator 574,457 591,247 666,352 711,784 664,624 Preferred share dividends 65,531 55,534 57,076 57,091 57,177 Combined fixed charges and preference dividends - Denominator $ 639,988 $ 646,781 $ 723,428 $ 768,875 $ 721,801 Ratio of earnings to fixed charges 2.00 2.15 1.03 1.18 1.61 Ratio of earnings to combined fixed charges and preference dividends 1.80 1.97 0.95 1.09 1.48 Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
